DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 9 and 14 are canceled; claims 1-4, 6-8, 10-13 and 15 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2016/0226632 in view of Marinier et al., US 2014/0321406.
Claim 1, Zhang discloses (fig 7) a method of allocating an uplink data packet resource, applied to a user equipment, comprising: 
performing Logical Channel Prioritization (LCP) based on Logical Channel Prioritization (LCP) restriction ([0078] perform the restriction based on the configuration information in response to performing the logical channel prioritization),
wherein performing LCP based on CP restriction comprises: 
receiving at least one uplink grant (UL grant) sent by a network device (fig 7, [0077] UE 120 may receive an uplink grant from a serving cell of eNB 110 (710)); 
determining, according to Logical Channel Prioritization (LCP) restriction corresponding to a target object ([0077] configuration information may comprise information on a restriction that a radio bearer is to be transmitted and/or received only on a subset of one or more serving cells, [0078] perform the restriction based on the configuration information in response to performing the logical channel prioritization), correspondence relationship between the target object and the at least one UL grant ([0077] restriction information may comprise a list of one or more serving cell indices where a radio bearer can be transmitted/received.  UE 120 may receive the restriction information, e.g., ul-DataCellList, via RRC signaling.  Examples of the radio bearer that the restriction applies may comprise delay/reliability sensitive bearers, e.g., VoIP, SRB, real time gaming); 
performing resource allocation on each of the at least one UL grant according to the correspondence relationship between the target object and the at least one UL grant ([0033] In response to the UL grant, UE 120 may transmit on a licensed spectrum or an unlicensed spectrum data of a delay/reliability sensitive service, e.g., voice, real time gaming, or signaling radio bearer (SRB) or any other service with latency and/or reliability requirements); 
wherein, the LCP restriction ([0078] UE 120 may perform a logical channel prioritization (LCP) based on the configuration information (730).  For example, UE 120 may perform the restriction based on the configuration information in response to performing the logical channel prioritization) 
but is silent on,
comprises at least a mapping relationship between the target object and a selected one of plurality of types of UL grants selected from among dynamic scheduling, grant-free scheduling and semi-persistent scheduling, and the target object is a service type or a logical channel or a logical channel group.  
However, as Marinier discloses comprises at least a mapping relationship between the target object and a selected one of plurality of types of UL grants selected from among dynamic scheduling ([0215] the UE or WTRU may use a first UTC for PUSCH transmissions triggered by a dynamic grant), grant-free scheduling and semi-persistent scheduling ([0215] and a second UTC for PUSCH transmissions triggered by a semi-persistent scheduling (SPS) grant), and the target object is a service type or a logical channel or a logical channel group ([0215] the UTC may depend on one or more of the logical channel, type of logical channel, logical channel group). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zhang invention with Marinier invention to include the claimed limitation(s) so as to enable a wireless communication device to transmit different types of uplink channels or signals associated with type of logical channel and/or logical channel group in order to communicate in a system deployment where multiple destination points may exist.
Claim 2, Zhang as modified discloses the method according to claim 1, wherein the mapping relationship between the target object and the type of UL grant comprised in the LCP restriction is determined by the user equipment, or determined by the network device (Zhang [0077] UE 120 may receive from eNB 110 configuration information for a logical channel associated with the serving cell (720).  In some embodiments, the configuration information may comprise information on a restriction that a radio bearer is to be transmitted and/or received only on a subset of one or more serving cells.  For example, the restriction information may comprise a list of one or more serving cell indices where a radio bearer can be transmitted/received.  UE 120 may receive the restriction information, e.g., ul-DataCellList, via RRC signaling), or specified by a protocol.  
Claim 3, Zhang as modified discloses the method according to claim 2, wherein, 
in a case that the mapping relationship between the target object and the type of UL grant comprised in the LCP restriction is determined by the network device, 
the network device sends the mapping relationship to the user equipment via a higher-layer signaling (Zhang [0077] UE 120 may receive from eNB 110 configuration information for a logical channel associated with the serving cell (720).  In some embodiments, the configuration information may comprise information on a restriction that a radio bearer is to be transmitted and/or received only on a subset of one or more serving cells.  For example, the restriction information may comprise a list of one or more serving cell indices where a radio bearer can be transmitted/received.  UE 120 may receive the restriction information, e.g., ul-DataCellList, via RRC signaling) or a physical-layer signaling; or, 
in a case that the mapping relationship between the target object and the type of UL grant comprised in the LCP restriction is determined by the user equipment, the method further comprises: 
sending the mapping relationship to the network device via a higher-layer signaling or a physical-layer signaling.  
Claim 4, Zhang as modified discloses the method according to claim 1, wherein, the service type is one of a Voice over Internet Protocol (VOIP) service (Zhang [0077] Examples of the radio bearer that the restriction applies may comprise delay/reliability sensitive bearers, e.g., VoIP, SRB, real time gaming and/or other bearers that may be legacy sensitive or require higher reliability), an Ultra-Reliable and Low Latency Communication 3MXT/prb(URLLC) service, and an enhanced Mobile Broadband (eMBB) service.  
Claim 6, see claim 1 for the rejection, Zhang discloses (fig 1, UE 120, fig 2, electronic device circuitry) a user equipment, comprising: 
a circuit (fig 2, electronic device circuitry), configured to perform Logical Channel Prioritization (LCP) based on Logical Channel Prioritization (LCP) restriction; 
wherein the circuit (fig 2, electronic device circuitry) further comprises: 
a reception circuit (fig 2, receive circuitry), configured to receive at least one uplink grant (UL grant) sent by a network device; 
a determination circuit (fig 2, control circuitry), configured to determine, according to Logical Channel Prioritization (LCP) restriction corresponding to a target object, correspondence relationship between the target object and the at least one UL grant; 
a resource allocation circuit ([0061] In some demonstrative embodiments, the electronic device circuitry 200 may be part of or comprise an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group)), configured to perform resource allocation on each of the at least one UL grant according to the correspondence relationship between the target object and the at least one UL grant; 
wherein, the LCP restriction comprises at least a mapping relationship between the target object and a selected one of plurality of types of UL grants selected from among dynamic scheduling, grant-free scheduling and semi-persistent scheduling, and the target object is a service type or a logical channel or a logical channel group.  
  Claim 7, see claim 2 for the rejection, Zhang as modified discloses the user equipment according to claim 6, wherein the mapping relationship between the target object and the type of UL grant comprised in the LCP restriction is determined by the user equipment, or determined by the network device, or specified by a protocol.  
Claim 8, see claim 4 for the rejection, Zhang as modified discloses the user equipment according to claim 6, wherein, the service type is one of a Voice over Internet Protocol (VOIP) service, an Ultra-Reliable and Low Latency Communication (URLLC) service, and an enhanced Mobile Broadband (eMBB) service.  
Claim 10, see claim 1 for the rejection, Zhang discloses (fig 1, UE 120) a user equipment, comprising a transceiver, a storage, a processor and a program stored on the storage and executable by the processor (fig 2, [0061] electronic device circuitry 200 may be part of or comprise an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group), and/or memory (shared, dedicated, or group) that execute one or more software); 
wherein, 
the processor is configured to perform Logical Channel Prioritization (LCP) based on Logical Channel Prioritization (LCP) restriction;
the transceiver is configured to receive at least one uplink grant (UL grant) sent by a network 4MXT/prbdevice; 
the processor is further configured to read the program in a storage and execute following processes: 
determining, according to Logical Channel Prioritization (LCP) restriction corresponding to a target object, correspondence relationship between the target object and the at least one UL grant; and 
performing resource allocation on each of the at least one UL grant according to the correspondence relationship between the target object and the at least one UL grant; 
wherein, the LCP restriction comprises at least a mapping relationship between the target object and a selected one of plurality of types of UL grants selected from among dynamic scheduling, grant-free scheduling and semi-persistent scheduling, and the target object is a service type or a logical channel or a logical channel group.  
Claim 11, see claim 2 for the rejection, Zhang as modified discloses the user equipment according to claim 10, wherein the mapping relationship between the target object and the type of UL grant comprised in the LCP restriction is determined by the user equipment, or determined by the network device, or specified by a protocol.  
Claim 12, see claim 3 for the rejection, Zhang as modified discloses the user equipment according to claim 11, wherein, 
in a case that the mapping relationship between the target object and the type of UL grant comprised in the LCP restriction is determined by the network device, the network device sends the mapping relationship to the user equipment via a higher-layer signaling or a physical-layer signaling; or, 
in a case that the mapping relationship between the target object and the type of UL grant comprised in the LCP restriction is determined by the user equipment, the transceiver is further configured to send the mapping relationship to the network device via a higher-layer signaling or a physical-layer signaling.  
Claim 13, see claim 4 for the rejection, Zhang as modified discloses the user equipment according to claim 10, wherein, the service type is one of a Voice over Internet Protocol (VOIP) service, an Ultra-Reliable and Low Latency Communication (URLLC) service, and an enhanced Mobile Broadband (eMBB) service.  
Claim 15, see claim 1 for the rejection, Zhang discloses ([0019] instructions stored on a non-transitory machine-readable medium, which may be read and executed by one or more processors) a computer readable storage medium, comprising:  5MXT/prb
a computer program stored therein, wherein when the program is executed by a processor, the processor to implement steps of the method of allocating an uplink data packet resource according to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647